Citation Nr: 1548561	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee strain with limited extension and quadriceps muscle injury group XIV, with residuals of left knee surgery. 

2.  Entitlement to a compensable evaluation for service-connected residuals, status post right index finger fracture.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee strain.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1975 to June 1978.  The Veteran also served in the Air Force Reserves with several periods of active duty beginning in 2002:  January to August 2002, September to December 2002, February to July 2004, September 2004 to January 2005, October 2006 to October 2007, and January to June 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2013, and September 2014 rating decisions.
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.  

The claims file reflects that the Veteran has continued to serve on active duty through the Air Force Reserve in recent years.  Specifically, the Veteran served on active duty for 107 days in 2011, 123 days in 2012, 223 days in 2013, and 102 days in 2014.  While the claims file contains personnel records from recent years, the claims file does not contain service treatment records from all recent years.  As such, these issues should be remanded in order to obtain all service treatment records from the Veteran's Reserve and active duty service that have not yet been associated with the claims file.   

Further, as these issues are already being remanded for further development, and it has been nearly 3 years since his last VA examination pertaining to his service-connected finger disability, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected residuals, status post, right index finger fracture.  He testified that he recently went through occupational therapy and was told that he has neurological impairment.

With regard to the Veteran's left knee claim, the Veteran underwent a VA examination for this disability most recently on August 20, 2014, at which it was noted that he had a related surgical scar that was not painful.  However, on August 25, 2014, the Veteran submitted a statement indicating that he had painful left knee scars.  As such, the Veteran should be provided an appropriate examination to assess any symptoms pertaining to his service-connected left knee disability, to specifically include any symptoms relating to his left knee surgical scars. 

Additionally, the RO should also obtain any and all recent VA treatment records that have not yet been associated with the claims file.

Finally, the Board notes that the Veteran was granted service connection for a right knee strain in a September 2014 rating decision.  In August 2015, the Veteran submitted a notice of disagreement (NOD) with regard to the rating assigned to this service-connected disability.  Thereafter, a November 2015 rating decision assigned a 10 percent rating, retroactive to 2009.  However, it is not clear whether this fully resolves the Veteran's disagreement, and he has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain any outstanding Reserve service treatment records, to specifically include any service treatment records from 2010 to the present.  All available avenues to obtain these records should be exhausted, to include contacting the Veteran's Reserve unit.  

The claims file should document all efforts made to obtain these records.  If the records do not exist or cannot be located, the RO should issue a formal finding of the unavailability of these records and associate such with the claims file.  Further, the Veteran should be notified of the unavailability of these records in accordance with 38 C.F.R. § 3.159(e).

2. Obtain all outstanding VA treatment records from February 2015 to the present from the Philadelphia VA Medical Center (VAMC) (and associated clinics).

3. Provide the Veteran with a SOC as to the issue of entitlement to an evaluation in excess of 10 percent for service-connected right knee strain.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals, status post, right index finger fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In addition to limitation of motion, please address the Veteran's testimony that he has neurological impairment, as well, resulting from the fracture.

5. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee strain with limited extension and quadriceps muscle injury group XIV, residuals of left knee surgery.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should specifically examine and discuss any service-connected left knee surgical scars.

6. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

